     Case 4:18-cr-00032-JAS-EJM Document 44 Filed 10/05/18 Page 1 of 25



 1
 2
 3
 4
 5                         IN THE UNITED STATES DISTRICT COURT
 6                               FOR THE DISTRICT OF ARIZONA
 7
 8   United States of America,          )
                                        )              CR 18-00032-TUC-JAS (EJM)
 9               Plaintiff,             )
                                        )
10         vs.                          )              REPORT AND RECOMMENDATION
                                        )
11   Anthony Delbert Jones, Jr.,        )
                                        )
12               Defendant.             )
     __________________________________ )
13
14          Pending before the Court is the defendant's motion to suppress evidence obtained from
15   an illegal traffic stop. [Doc. 21.] The defendant first argues that Border Patrol agents did not
16   have a reasonable suspicion of alien smuggling to stop his vehicle. The defendant also
17   maintains that the Border Patrol agents had no authority to stop the vehicle based only on
18   state traffic violations, especially given that agents never intended to issue a traffic citation;
19   moreover, even if they had that authority, they lacked a reasonable suspicion for a stop on
20   that basis.
21          The government argues that because the Border Patrol agents involved in the traffic
22   stop were cross-certified as Arizona peace officers, the agents had the authority to stop the
23   defendant based only on their reasonable suspicion of traffic infractions. The government
24   also argues that agents had a reasonable suspicion of alien smuggling. [Doc. 25.]
25          The Court concludes that the agents did not have a reasonable suspicion of alien
26   smuggling to justify the stop of the defendant's vehicle. However, the Court concludes the
27   cross-certification of the Border Patrol agents as Arizona peace officers provided these
28   agents with the authority to stop the defendant based on the suspected traffic infractions; and
     Case 4:18-cr-00032-JAS-EJM Document 44 Filed 10/05/18 Page 2 of 25



 1   that authority existed regardless of whether the agents intended to issue a traffic citation.
 2   Because there was a reasonable suspicion for the stop based on the traffic infractions, it is
 3   recommended that the motion to suppress evidence be denied.
 4                                  FACTUAL BACKGROUND
 5          On June 5, 2017, a criminal complaint was filed against the defendant charging him
 6   with the felony offense of being a felon in possession of a firearm, in violation of 18 U.S.C.
 7   §§ 922(g)(1) and 924(a)(2). [Doc. 1.] The criminal complaint sets forth the following facts
 8   that form the basis for this charge. On March 31, 2017, the defendant was driving a vehicle
 9   that was stopped by law enforcement for traffic violations. When asked if any weapons were
10   in the vehicle, the defendant stated that he had a firearm, which belonged to him, hidden in
11   the center rear seat. Because the defendant had a prior felony conviction, he was prohibited
12   from possessing a firearm. Agents with the Bureau of Alcohol, Tobacco, and Firearms
13   (“ATF")” confirmed that this firearm traveled in interstate commerce.
14          On January 3, 2018, a federal grand jury sitting in Tucson, Arizona returned an
15   Indictment against the defendant charging him with a violation of 18 U.S.C. §§ 922(g)(1)
16   and 924(a)(2). [Doc. 3.] The defendant had his Initial Appearance on February 7, 2018, and
17   was temporarily detained pending his detention hearing and arraignment on February 9,
18   2018. At that hearing, the defendant was detained pending trial.
19          On August 10, 2018, the defendant filed the instant motion to suppress evidence
20   obtained as a result of the traffic stop. As noted above, the defendant argues that Border
21   Patrol agents did not have a reasonable suspicion of alien smuggling to stop his vehicle. The
22   defendant also argues that the Border Patrol agents had no authority to stop the vehicle based
23   only on state traffic violations, and even if they had that authority, they lacked a reasonable
24   suspicion for a stop on that basis. The government argues that because the Border Patrol
25   agents involved in the traffic stop were cross-certified as Arizona peace officers, the agents
26   had the authority to stop the defendant based only on their reasonable suspicion of traffic
27   infractions. The government also argues that agents had a reasonable suspicion of alien
28   smuggling.


                                                  -2-
     Case 4:18-cr-00032-JAS-EJM Document 44 Filed 10/05/18 Page 3 of 25



 1          An evidentiary hearing on the motion to suppress was held on September 19, 2018.
 2   The government called two witnesses: retired Border Patrol Agent Peter Hermansen, Jr., and
 3   Border Patrol Agent Christopher Bullock. The defense also called two witnesses: Jack Lane
 4   and Martin Pesqueira. The testimony of these witnesses is set forth below.1
 5          1.     Peter Hermansen, Jr.
 6          Mr. Hermansen testified as follows on direct examination. Mr. Hermansen is a retired
 7   Border Patrol agent who currently works as a SETA (Science, Engineering, and Technical
 8   Advisor) contractor under the assistant secretary of defense. (9/19/18 Tr. at 26.) He was
 9   hired for his current position in June of 2017; he testified that he obtained that position
10   because of the work he did while in the Border Patrol. (Id.) He was a Border Patrol Agent
11   for 21 years prior to his retirement. (Id.)
12          Mr. Hermansen started his career as a reserve officer for the city of East Detroit,
13   Michigan. (Id. at 27.) He was in that position for three years and then joined the Border
14   Patrol. (Id.) During his career with the Border Patrol, he was stationed in El Paso, Texas;
15   Washington, D.C.; Douglas, Arizona; Casa Grande, Arizona; and Tucson, Arizona. (Id.)
16    In his time with the Border Patrol, he served with their national tactical team (BORTAC),
17   including being the director of that organization, as well as serving in Central and South
18   America. (Id.)
19          When he retired from the Border Patrol, his title was Patrol Agent in Charge for the
20   Tucson Sector Intelligence Unit. (Id.)        In that position, he ran the sector intelligence
21   program for the State of Arizona. Specifically, that unit gathered information and produced
22   intelligence for agents in the field to use in their patrol duties. (Id.)     In terms of his
23   day-to-day duties, he had a leadership role which was probably five to six levels removed
24   from agents in the field. (Id.) Nevertheless, he still was involved with the day-to-day “boots
25   on the ground operations of the Border Patrol.” (Id. at 28.)
26          Mr. Hermansen's testimony then turned to the cross-certification of Border Patrol
27
            1
28           Citation to “9/19/18 Tr.” followed by the page number is to the transcript of the
     suppression hearing held on September 19, 2018.

                                                   -3-
     Case 4:18-cr-00032-JAS-EJM Document 44 Filed 10/05/18 Page 4 of 25



 1   agents as state peace officers.       (Id.) He explained that the Border Patrol obtains
 2   cross-certifications for its agents with many sheriff's departments across the State of Arizona
 3   so agents can work cases with state and county law enforcement. (Id.) He testified that the
 4   Border Patrol does not seek cross-certifications in order to enforce state law per se. (Id.) He
 5   explained that counties offered the Border Patrol “ticket books” to cite for violations of the
 6   Arizona Revised Statutes, but the Border Patrol declined the offer. (Id.) Mr. Hermansen
 7   testified that the cross-certification furthers the mission of the Border Patrol because agents
 8   can work with state law enforcement generally as well as on task forces. (Id. at 29.) But he
 9   emphasized that the Border Patrol's primary mission is “to defend the homeland.” (Id.)
10          Mr. Hermansen was personally involved with the process of obtaining
11   cross-certification of Border Patrol agents. (Id.) Specifically, he would request the
12   cross-certification of agents assigned to task forces from sheriff's departments. (Id.) He
13   explained that his superiors restricted the cross-certification requests to agents “assigned to
14   task forces or agents in critical positions at stations that wanted to work and interact with
15   state, local agencies at the time.” (Id. at 30.) In terms of the cross-certification process, he
16   testified that he would complete a memorandum requesting cross-certification of certain
17   agents and submit it to the sheriff's department. (Id.) As part of that process, he would
18   ensure that the agents requested for cross-certification are federal peace officers that are in
19   good standing with the Border Patrol. (Id. at 31.) The sheriff would review the request and
20   then decide whether to authorize the cross-certification. (Id. at 30.)
21          Mr. Hermansen testified that shortly before his retirement, he submitted a memo dated
22   March 1, 2017 to Sheriff Napier requesting cross-certification of sixty Border Patrol agents.
23   (Id. at 32-33; Def. Ex. 53.) That request for cross-certification included Agent Christopher
24   Bullock. (Id. at 33.) In a letter dated March 10, 2017, Sheriff Napier granted the request for
25   the cross-certification of these sixty Border Patrol agents pursuant to A.R.S. 13-3875. (Id.
26   at 34-35; Def. Ex. 53.) The cross-certification was effective for one year. (Def. Ex. 53.) 2
27
            2
28           Mr. Hermansen testified that he did not request cross-certification for himself in the
     March 1, 2017 letter, but he was cross-certified in Pima County, Pinal County, and Maricopa

                                                  -4-
     Case 4:18-cr-00032-JAS-EJM Document 44 Filed 10/05/18 Page 5 of 25



 1          Mr. Hermansen's testimony then turned to the traffic stop on March 31, 2017. (Id. at
 2   36.) He testified that on that date, he was working as part of a Disrupt team that goes into
 3   the community and looks for illegal activity based on “verbal reporting or intelligence-type
 4   information.” (Id.) On or around March 31, 2017, Border Patrol received information from
 5   the Tucson Police Department and the South Tucson Police Department about “a lot of
 6   activity in those areas in relation to aliens and narcotics.” (Id.) He testified that Border
 7   Patrol's authority to investigate alien and drug cases extends beyond the border and into
 8   communities like South Tucson. (Id. at 37.) He explained that alien and drug activity
 9   permeates into urban centers and, as a result, investigations by Border Patrol agents extend
10   into the Tucson area. (Id.) Mr. Hermansen testified that he and Agent Bullock wanted to
11   go into the South Tucson area in an unmarked vehicle before sending marked Border Patrol
12   units to the area because Border Patrol is often seen in a negative light by individuals in that
13   area. (Id. at 38.) He testified that the specific area they were looking at was the Santa Rita
14   Skate Park on Curtis and Euclid Streets. (Id. at 40.)
15          On March 31, 2017, Mr. Hermansen and Agent Bullock were conducting surveillance
16   near the park. (Id. at 41.) They had arrived at the park around noon. (Id.) They were in an
17   unmarked Chevy Tahoe and Agent Bullock was driving. (Id. at 42.) Both agents were in
18   plainclothes, but Agent Bullock was wearing a Border Patrol vest and Mr. Hermansen had
19   on a jacket that said “CBP” with a badge on the front and “police” across the back. (Id. at
20   43.) He described the area around the park as a residential area, “people walking around,
21   stores, businesses on some of the roads, and vehicular traffic in the area as well.” (Id. at 41.)
22          At about 1 p.m., Agent Bullock slowed the vehicle down “to take a look at some
23   subjects in the park and a vehicle approached from behind . . . and honked its horn and then
24   sped around us.” (Id.)       He testified that the vehicle then slowed at a stop sign but
25   immediately sped across the intersection; “that piqued a concern . . . because it was either
26
27
     County. (Id. at 35.) He explained that Border Patrol management felt that an individual
28   should not make the cross-certification determination for themselves. (Id.) So his superior(s)
     would have submitted the cross-certification request. (Id.)

                                                   -5-
     Case 4:18-cr-00032-JAS-EJM Document 44 Filed 10/05/18 Page 6 of 25



 1   attempting to evade us or attempting to get out of the area.” (Id. at 43.) Agent Bullock sped
 2   up and started following the vehicle in order to get the license plate. (Id. at 44.) After the
 3   vehicle sped through the stop sign, the agents were able to get the license plate. They called
 4   the plate number in to dispatch via the radio; the vehicle was a rental. (Id.) Agents
 5   continued to follow the vehicle which went into a residential area; the vehicle was exceeding
 6   the posted speed limit of twenty-five miles per hour and continued to roll through stop signs.
 7   (Id. at 44-45.) The vehicle eventually did a quick U-turn at a T intersection at the end of the
 8   street; the vehicle also made quick turns and rolled through stop signs, which he interpreted
 9   as attempts to evade law enforcement. (Id. at 47.) He also noticed the subject in the vehicle
10   making suspicious furtive movements; movements behind, movements to the side, looking
11   like he was attempting to hide something. (Id. at 47.) Mr. Hermansen estimates that they
12   observed this erratic driving behavior for about three to five minutes. (Id. at 48.)
13          Mr. Hermansen testified that he and Agent Bullock had safety concerns based on the
14   driving behavior, given that they were in a residential area and there were people in the area.
15   (Id. at 45.) He testified that Border Patrol agents are still responsible for the safety of the
16   public even though they are federal officers tasked with enforcing federal immigration and
17   narcotics laws. (Id. at 45.) Based on these concerns, agents decided to stop the vehicle. (Id.
18   at 47.) Eventually, Agent Bullock activated the emergency lights on his vehicle. (Id. at
19   47-48). The driver of the vehicle did not immediately stop; he “continued to drive at a higher
20   speed going through stop signs.” (Id. at 49.) Agent Bullock had to pull along side the
21   vehicle, activate the siren, and roll down his window to instruct the driver to pull over to the
22   side of the road. (Id. at 49-50.) Ultimately, the driver pulled the vehicle over to the side of
23   the road. (Id. at 50.)
24          Once the vehicle stopped, Agent Bullock approached the vehicle to speak with the
25   driver, and Mr. Hermansen approached the passenger side of the vehicle. (Id. at 50.) Agents
26   noticed a small child in a car seat in the backseat of the vehicle. (Id. at 51.) The defendant
27   was the driver of the vehicle. Both the defendant and his passenger were very animated as
28   to why they were pulling them over. (Id. at 50.) The defendant was very nervous, and the


                                                  -6-
     Case 4:18-cr-00032-JAS-EJM Document 44 Filed 10/05/18 Page 7 of 25



 1   passenger kept demanding to know why they were pulled over. (Id. at 51.) Agent Bullock
 2   asked the defendant to exit the vehicle, and they went to the back of the vehicle. (Id. at 51.)
 3   Agent Bullock advised Mr. Hermansen that there was a weapon in the vehicle. (Id. at 52.)
 4   The defendant provided his consent for agents to search the vehicle. (Id.) Mr. Hermansen
 5   searched the vehicle and found a firearm underneath the back seat where the child was
 6   seated. (Id.) The firearm was a revolver which was loaded with ammunition. (Id. at 53.)
 7   The defendant told officers he had prior convictions and that he had drugs on him and in the
 8   vehicle. (Id. at 53-54.) Agents found what they believed was heroin hidden in the defendant's
 9   underwear and in the vehicle. Agents could not immediately determine if the defendant was
10   a convicted felon, although he admitted as much, so they told him that he would have to
11   come to the station so they could run a records check. (Id. at 54.)
12          In response to the prosecutor's question about why the vehicle was stopped, Mr.
13   Hermansen testified that a stop was performed because of “the notoriety of the area, the
14   manner and travel of the vehicle, the furtive movements of the subject, and the record checks
15   coming back to it being a rental vehicle, which is very common in narcotics and alien
16   smuggling events.” (Id. at 60.) He further testified that it is common for alien and drug
17   smuggling subjects to disobey traffic laws. (Id. at 61.)
18          On cross-examination, Mr. Hermansen agreed that 8 CFR § 287.5 denotes the Border
19   Patrol's authority, which includes the authority to investigate and make immigration arrests,
20   as well as execute immigration warrants. (Id. at 63.) Mr. Hermansen conceded that this
21   code provision does not give Border Patrol agents authority to stop someone for a traffic
22   violation. (Id. at 63-64.) He also agreed that Border Patrol agents normally do not stop
23   individuals for traffic violations, and this stop did not occur on federal land. (Id. at 64.)
24          With respect the cross-certification as an Arizona peace officer, Mr. Hermansen
25   agreed that he did not have a citation pad or a radar gun because that is not his job. (Id.)
26   And he had no intention of writing the defendant a ticket for speeding, blowing through a
27   stop sign, or making a U-turn. (Id.) In fact, Mr. Hermansen has never cited someone for a
28   traffic infraction while working as a Border Patrol agent. (Id. at 65.)


                                                  -7-
     Case 4:18-cr-00032-JAS-EJM Document 44 Filed 10/05/18 Page 8 of 25



 1          As to the safety concerns about the defendant's driving behavior, Mr. Hermansen
 2   agreed that Agent Bullock pulled to the side of the road to let the defendant pass; that Agent
 3   Bullock sped up to get behind the defendant's vehicle; that the defendant was driving about
 4   40-45 miles per hour and Agent Bullock was driving faster than that through a residential
 5   area to catch up to the defendant; and that the Chevy Tahoe that Agent Bullock was driving
 6   is a big vehicle. (Id. at 65-66.) Mr. Hermansen testified that both the driver and passenger
 7   “took a long look” (about five seconds) at him and Agent Bullock as they passed them. Mr.
 8   Hermansen got a good look at the passenger who was an African-American female in her
 9   30's and heavier set; he only got a glimpse of the driver. (Id. at 67-68.) Mr. Hermansen
10   reiterated that he and Agent Bullock thought it seemed out of the ordinary for the driver to
11   speed up after he passed them and looked at them, so they decided to follow the vehicle. (Id.
12   at 68.) Mr. Hermansen did not see anyone get into or out of the defendant's vehicle, and the
13   vehicle did not have Mexican plates. (Id. at 68, 70.) He also agreed that the defendant was
14   pulled over about a block from Tucson Auto Rentals, which is where the vehicle was
15   registered. (Id. at 70.)
16          The testimony then turned to the cross-certification under A.R.S. 13-3875. Mr.
17   Hermansen agreed that certain steps are required for a federal agent to be cross-certified by
18   a sheriff. (Id. at 73.) Mr. Hermansen also agreed that the first step is that the federal agency
19   has to write a letter to the sheriff; the second step is that you have to submit evidence that the
20   federal agents are certified as federal peace officers; the third step is that the federal agency
21   has to submit evidence that the agents have been authorized under federal law to engage in
22   or supervise the prevention, detection, investigation, or prosecution of a violation of federal
23   law; and lastly, that the agent is authorized by federal law to make arrests, serve warrants,
24   and carry firearms. (Id. at 73-74.) Mr. Hermansen confirmed that the only information that
25   was sent to Sheriff Napier was the March 1, 2017 letter. (Id. at 74-75; Def. Ex. 53.)
26   Defense counsel asked Mr. Hermansen whether he submitted any evidence that Agent
27   Bullock is authorized to make arrests, serve warrants, investigate violations of federal law,
28   or carry firearms; Mr. Hermansen testified that he only submitted the letter.


                                                   -8-
     Case 4:18-cr-00032-JAS-EJM Document 44 Filed 10/05/18 Page 9 of 25



 1           With respect to the initial encounter with the defendant, Mr. Hermansen testified that
 2   Agent Bullock brought the vehicle to almost a complete stop at the time the defendant
 3   honked the horn and passed the agents. (Id. at 76.) He does not know how fast the defendant
 4   was going when he passed the agent's vehicle; he only heard an acceleration of the engine.
 5   (Id.)
 6           Finally, Mr. Hermansen agreed that most undocumented individuals that he
 7   encounters are generally identifiable as Hispanic. (Id. at 77.) He also agreed that most of
 8   the undocumented aliens that he encounters are not African-American. (Id. at 78.)
 9           On re-direct examination, Mr. Hermansen explained that he encounters individuals
10   who are engaged in alien or drug smuggling who are not undocumented and/or Hispanic.
11   (Id. at 78-79.) In fact, he has encountered African-American individuals engaging in those
12   crimes. (Id. at 79.) And these criminal violations are within the purview of the Border
13   Patrol. (Id. at 79.)
14           Mr. Hermansen reiterated that he requested that Sheriff Napier cross-certify sixty
15   Border Patrol agents as Arizona peace officers. (Id. at 79-80.) He testified that in submitting
16   this letter, he was certifying that all of these agents were in compliance with A.R.S. 13-3875.
17           Mr. Hermansen acknowledged that Agent Bullock was speeding to catch up to the
18   defendant's vehicle. But he does not believe that Agent Bullock put the public at risk
19   because agents are trained to drive at speeds greater than normal. (Id. at 81-82.) He also
20   believes that their “duty to catch up to the vehicle and ascertain what was going on with that
21   vehicle was more important.” (Id. at 82.) He testified that the defendant put the public at
22   risk by his driving behavior. (Id.)
23           2.     Border Patrol Agent Christopher Bullock
24           Agent Christopher Bullock testified on direct examination as follows. Agent Bullock
25   is the Deputy Patrol Agent in Charge for the Border Patrol at the Tucson Sector Intelligence
26   Unit. (Id. at 87.) He has been in that position since November 2014. Agent Bullock has
27   been employed by the Border Patrol for twenty years. (Id. at 88.) He has also been stationed
28   in El Centro, California; Brownsville, Texas; and Imperial Beach, California. (Id.)


                                                  -9-
     Case 4:18-cr-00032-JAS-EJM Document 44 Filed 10/05/18 Page 10 of 25



 1           Agent Bullock is cross-certified as a Deputy Sheriff with the Pima County Sheriff's
 2    Department. (Id. at 89.) That cross-certification was valid on March 31, 2017. (Id.) He
 3    testified that the purpose of cross-certification was so that agents could work on task forces
 4    with state law enforcement. (Id.) He testified that agents who are cross-certified are not
 5    seeking to enforce violations of state law, but rather, the same type of offenses that Border
 6    Patrol agents enforce in their federal capacity. (Id. at 89-90.)
 7           Agent Bullock's testimony then turned to information that he received in March 2017
 8    about suspected alien and narcotics smuggling in South Tucson. (Id. at 90.) He described
 9    Tucson and South Tucson as notorious staging locations for illegal aliens and narcotics to be
10    transferred to other locations in the United States. (Id.) As a result, Border Patrol agents
11    regularly investigate drug and illegal alien activity in these areas of Arizona. (Id. at 91.)
12    Agent Bullock testified that he did not “have any specific information that led us
13    specifically” to the Santa Rita Skate Park on March 31, 2017. (Id.) Agent Bullock and Mr.
14    Hermansen were in the area of the skate park that day based on information that South
15    Tucson “was notorious for illegal activity and stash houses.” (Id. at 91-92.)
16           On March 31, 2017, Agent Bullock was driving an unmarked Chevy Tahoe and
17    patrolling the area near the skate park along with Mr. Hermansen. (Id. at 92-93.) The
18    purpose was to “surveil the area” based on information that they got about illegal activity
19    in the Tucson area. (Id. at 92.) As they were driving slowly on a road adjacent to the park,
20    a vehicle approached from behind and the driver honked the horn. (Id. at 93.) Agent Bullock
21    pulled to the side of the road to allow the vehicle to pass. (Id.) He testified that the vehicle
22    passed “very slowly and the driver and passenger very obviously looked hard” at the agents
23    in an apparent attempt to identify who they were. (Id.) He further testified that immediately
24    after it passed them, it accelerated significantly at a speed higher than the posted speed limit
25    in this residential area. (Id.)   Agent Bullock decided to follow the vehicle and “had to
26    exceed the speed limit in order to catch up to the vehicle in order to acquire the license plate
27    to run the tag through dispatch.” (Id. at 93-94.) As Agent Bullock got closer to the vehicle,
28    he observed the driver making furtive movements (e.g., “leaning over” and “looking in the


                                                   - 10 -
     Case 4:18-cr-00032-JAS-EJM Document 44 Filed 10/05/18 Page 11 of 25



 1    mirror to see what we were doing”) and “then accelerat[ed] through stop signs without
 2    stopping in an apparent attempt to evade.” (Id. at 94.) He also testified that “[t]here were
 3    times where [the vehicle] came to intersections and made abrupt turns as if to have made the
 4    decision to turn at the last moment prior to the turn.” (Id. at 94.) The vehicle also made an
 5    unlawful U-turn at a high rate of speed. (Id. at 95.) Agent Bullock testified that the vehicle
 6    was traveling at a speed that he considered reckless; he was concerned that the driver would
 7    lose control of the vehicle and strike a pedestrian or another vehicle. (Id. at 95.) Agent
 8    Bullock testified that there was not an excessive amount of people in front of the homes that
 9    day, but there were people in the park and vehicle traffic in the area. (Id. at 96.)
10           Agent Bullock testified that he decided to stop the vehicle because the defendant's
11    driving behavior was endangering the public. (Id. at 96-97.) Additionally, Agent Bullock
12    testified that the driver’s behavior was consistent with people who try to evade law
13    enforcement because they are engaged in illegal activity or there is something they want to
14    hide, like an outstanding warrant. (Id. at 97.) Agent Bullock testified that after the driver
15    performed the U-turn, he activated his vehicle’s emergency lights because he had decided
16    that the driving behavior needed to be stopped. (Id. at 97-98.) The driver did not
17    immediately stop his vehicle; “[h]e continued to drive erratically, running stop signs, making
18    abrupt turns.” (Id. at 98.) Agent Bullock continued to follow the vehicle with the emergency
19    lights on and eventually activated the siren. (Id. at 98.) Agent Bullock testified that it took
20    the driver “a long time to stop even after I turned on my siren.” (Id.) Agent Bullock
21    estimates that the entire encounter -- from the honk until the stop -- took “a matter of a few
22    minutes.” (Id. at 98.)
23           Once the vehicle stopped, Agent Bullock made contact with the driver, who was
24    identified as the defendant, as well as a front seat passenger and a toddler in the back seat.
25    (Id. at 98-99.) Both the defendant and the passenger were yelling out their open windows
26    that they were not doing anything wrong and questioned why they were stopped. (Id. at 99.)
27    The defendant appeared to be nervous -- he kept questioning why he was being stopped,
28    denied that he did anything wrong, and appeared to be hiding something between the seat and


                                                  - 11 -
     Case 4:18-cr-00032-JAS-EJM Document 44 Filed 10/05/18 Page 12 of 25



 1    center console. (Id. at 99-100.) Agent Bullock was concerned that the defendant might have
 2    been reaching for or hiding a weapon, so he asked the defendant to exit the vehicle. (Id. at
 3    100.) The defendant complied and admitted that he had a firearm in the vehicle. (Id.) The
 4    firearm was found under the rear seat cushion, under the toddler's seat. (Id.) Narcotics were
 5    also found on the defendant and in the vehicle. (Id. at 101.)
 6           Agent Bullock reiterated that he stopped the defendant's vehicle because of the
 7    “excessively reckless manner in which he was driving” and the risk that the driving behavior
 8    would hurt someone. (Id. at 102.) Agent Bullock also testified that “[w]e were building
 9    suspicion to stop the vehicle.” The defendant took a “hard look” at the agents when he passed
10    and Agent Bullock was wearing a law enforcement vest with a big yellow badge on it. (Id.
11    at 102.) Agent Bullock testified that he assumes that the defendant “was able to see that and
12    after seeing that, speeding off, it immediately made me suspicious that he may have been
13    doing something that he didn't want me to know about.” (Id.)
14           On cross- examination, Agent Bullock agreed that 8 CFR § 287.5 (which enumerates
15    the powers of Border Patrol agents) does not give Border Patrol agents the authority to
16    exercise authority as a state peace officer. (Id. at 105.) Agent Bullock has never issued a
17    traffic citation or referred a case for prosecution based on a traffic infraction. (Id.) In the
18    case at hand, Agent Bullock did not call the Tucson Police Department or the Pima County
19    Sheriff's Department to come and issue a traffic citation. (Id. at 105-106.) Agent Bullock
20    testified that although he is cross-certified as a Pima County Deputy Sheriff, he is not
21    familiar with that department's policy on pursuits. (Id. at 106.) Agent Bullock agreed that
22    as a Border Patrol agent and as a cross-certified state peace officer, he is “required to radio
23    in or communicate, for example, location, speed, or direction of travel of an individual that
24    [he is] pursuing.” (Id. at 108.) Mr. Hermansen was responsible for radio communication
25    on March 31, 2017. (Id.)
26           Agent Bullock confirmed that he did not activate his vehicle's emergency lights until
27    the defendant had committed several traffic infractions. (Id. at 111.) He agreed that the
28    Chevy Tahoe that he was driving sits higher up than the sedan that the defendant was driving.


                                                  - 12 -
     Case 4:18-cr-00032-JAS-EJM Document 44 Filed 10/05/18 Page 13 of 25



 1    (Id.) He confirmed that after the defendant honked the horn, he pulled the Tahoe to the side
 2    of the road. (Id. at 112.) Agent Bullock testified that he was driving slowly, maybe less than
 3    the speed limit. (Id. at 113.) He brought his vehicle to a complete stop while the defendant
 4    passed the Tahoe. (Id.) He testified that his window was partially open and the occupants
 5    of the sedan looked at him when they passed; he cannot recall if the sedan’s windows were
 6    open. (Id. at 114.)
 7           Agent Bullock confirmed that the defendant eventually stopped his vehicle after the
 8    emergency lights were activated. (Id. at 116.) He reiterated that the entire incident took only
 9    a few minutes. (Id. at 117.) Agent Bullock confirmed that the defendant’s vehicle was
10    registered to Tucson Auto Rental; but he was not aware that this company was located a few
11    blocks from where the traffic stop occurred. (Id. at 118.) He also confirmed that he did not
12    see anyone enter or exit the defendant’s vehicle, and the vehicle did not seem to be “riding
13    low.” (Id. at 118.) Agent Bullock conceded that his report does not indicate whether he told
14    the defendant the reason he was stopped; although it does reflect that he asked the defendant
15    if there were any illegal people, drugs, or weapons in the vehicle. (Id. at 119-120.)
16           On re-direct examination, Agent Bullock testified that the purpose of
17    cross-certification is to be able to pursue state law violations; however, if state law violations
18    are pursued, they are still related to border crime (e.g., drugs and firearms violations). (Id.
19    at 121-122.)    Agent Bullock also made clear that 8 CFR § 287.5 is not the only source of
20    authority for Border Patrol agents; there are other federal statutes that provide this authority.
21    (Id. at 122.) He testified that when Border Patrol agents are cross-certified, they are not
22    given any limitations on their ability to enforce state law. (Id.) He confirmed that he could
23    see in the defendant’s vehicle even though the Tahoe is higher off the ground than a sedan.
24    (Id. at 123.) Finally, while he does not recall if he told the defendant why he was being
25    stopped, his practice is “to first ask about immigration and take it from there.” (Id.)
26           3.      Jack Lane
27           The defense called Jack Lane as the Custodian of Records for AZPOST. The defense
28    sought to admit an exhibit that reflected that AZ POST did not have records of Sheriff


                                                    - 13 -
     Case 4:18-cr-00032-JAS-EJM Document 44 Filed 10/05/18 Page 14 of 25



 1    Napier’s cross-certification of Border Patrol agents on March 10, 2017. (Def. Ex. 68.)
 2    Because the government objected to the relevancy of this document, it was agreed that
 3    government counsel would question Mr. Lane first about his duties and the document at
 4    issue.
 5             Mr. Lane spent over thirty-five years with the Arizona Department of Public Safety.
 6    (Id. at 9-10.) He is currently the executive director for the Arizona Peace Officers Standards
 7    and Training Board (“AZPOST”). (Id. at 8.) That organization is responsible for setting
 8    standards for all Arizona peace officers that are certified under state statutes. (Id. at 8-9.)
 9    Specifically, he testified that AZPOST has several functions: (1) setting minimum standards
10    for basic academy training and advanced training; (2) auditing of background investigations
11    for peace officers; and (3) handling officer misconduct cases. (Id. at 9.) The best analogy
12    he can draw is that his organization is “kind of the state bar for the police officers in
13    Arizona.” (Id. at 9.)
14             Mr. Lane is familiar with the various regulations and Arizona state statutes that govern
15    the conduct of peace officers as well as organizations such as police departments and sheriff's
16    departments. (Id. at 9.) He explained that AZPOST does not have oversight over a law
17    enforcement agency's policies, but it has oversight over each individual peace officer's
18    certification in the state.
19             Mr. Lane is familiar with Arizona Revised Statute 13-3875, which allows each county
20    sheriff to cross-certify federal peace officers as Arizona peace officers for a one-year term.
21    (Id. at 11; Gov. Ex. 3.) Mr. Lane explained the requirements for a federal peace officer to
22    become cross-certified by a sheriff's department. (Id. at 12.) A federal officer must have “at
23    least completed their law enforcement academy or training required for their federal job;” a
24    request for cross-certification is made to the sheriff and “then the sheriff handles that from
25    his end.” (Id. at 12.) Mr. Lane believes “the last requirement is just that [the sheriff] send
26    [AZPOST] notification of who they have cross-certified.” (Id.) Mr. Lane explained that
27    AZPOST has no involvement in cross-certifying federal officers other than maintaining the
28    records that are sent to AZPOST from the sheriff's department. (Id. at 13.)


                                                    - 14 -
     Case 4:18-cr-00032-JAS-EJM Document 44 Filed 10/05/18 Page 15 of 25



 1           Mr. Lane testified that AZPOST retains the physical letters from the sheriff's
 2    department granting cross-certification, but it does not maintain any electronic database of
 3    everyone who has ever been cross-certified. (Id.) The physical letters are purged after one
 4    year because that is how long the cross-certification is allowed by statute. (Id.) Mr. Lane
 5    testified that some sheriff's departments do not provide AZPOST with the cross-certification
 6    letters. But he has never had a problem with the Pima County Sheriff's Department doing
 7    so; they are probably one of the better agencies in that respect. (Id. at 14.)
 8           Mr. Lane testified that, to his knowledge, if a sheriff fails to provide AZPOST with
 9    notification of federal officers who have been cross-certified, that failure does not negate
10    those peace officers having cross-certification. (Id. at 15.) That portion of A.R.S. 13-3875
11    just deals with record-keeping, and had nothing to do with the cross-certification process
12    with the sheriff. (Id. at 15.)     He testified that the sheriff has the sole authority to
13    cross-certify federal peace officers; AZPOST has no authority to confer or revoke such a
14    certification. (Id. at 15-16.)
15           Mr. Lane testified that he was served with a subpoena on September 17, 2018,
16    requesting records relating to the cross-certification of Border Patrol Agents Bullock and
17    Hermansen on March 10, 2017. (Id. at 16.) He testified that AZPOST did not have any
18    responsive records. (Id.) He explained that AZPOST most likely did not have any such
19    records because the March 10, 2017 cross-certification occurred over a year before the
20    request made in the subpoena. (Id. at 16-17.) The absence of documents does not suggest
21    that the cross-certification was not granted; rather, AZPOST “probably purged that record
22    after the one-year period.” (Id. at 17.) Mr. Lane testified that the sheriff could best handle
23    the question of whether cross-certification occurred. (Id.)
24           On cross-examination, Mr. Lane confirmed that he prepared an affidavit in response
25    to the subpoena which represented that AZPOST did not have records associated with the
26    March 10, 2017 cross-certification by Sheriff Napier. (Id. at 17-18; Def. Ex. 68.) Mr. Lane
27    agreed with defense counsel that it is not easy to become a certified Arizona state peace
28    officer; there are certain standards that must be met, trainings to be completed, and


                                                  - 15 -
     Case 4:18-cr-00032-JAS-EJM Document 44 Filed 10/05/18 Page 16 of 25



 1    certifications to be obtained. (Id. at 18-19.) Mr. Lane conceded that the process for a federal
 2    agent to be cross-certified as an Arizona peace officer is easier; however, he pointed out that
 3    he is not familiar with the requirements to become a federal agent. (Id. at 19-20.) And he
 4    testified that any federal officer who applies for cross-certification also must have completed
 5    all the federal requirements to become a peace officer. (Id. at 23.)
 6           In terms of record retention, Mr. Lane is not familiar with the specific record retention
 7    law that allows AZPOST to purge cross-certification records after a year. (Id. at 21.) But
 8    he is also not aware of any law that prevents AZPOST from purging these records after a
 9    year. (Id. at 23.) He also has no idea why AZPOST is charged with maintaining the
10    cross-certification records given that it has no role in the cross-certification process. (Id. at
11    22.)
12           4.     Martin Pesqueira
13           Mr. Pesqueira has worked as a criminal investigator for the Federal Public Defender's
14    Office for the past three-and-a-half years. (Id. at 125.) Previously, he was a Tucson Police
15    Officer ("TPD") for over 25 years. (Id. at 126.) While employed by TPD, Mr. Pesqueira
16    spent the majority of his time patrolling the south side of Tucson. (Id. at 126.)
17           With respect to the case at hand, Mr. Pesqueira went to the scene of the pursuit and
18    the traffic stop to try to determine the length of time to drive the entire route. (Id. at 127.)
19    In order to re-create the route traveled, he used the agent's reports provided by the
20    government and also spoke with the defendant. (Id. at 127-128.) He re-created the route
21    several times and ultimately filmed his final re-creation of the route. (Id. at 128.) He is
22    familiar with this area of town because he grew up in the area and patrolled the area while
23    with TPD. (Id. at 129-130.)
24           Mr. Pesqueira testified about where he believes the agents first encountered the
25    defendant at the skate park, as well as the route to where the traffic stop occurred. (Id. at
26    142.) He testified that the speed limit in the area is twenty-five miles per hour. He further
27    testified that while traveling east bound, the defendant would have encountered stop signs
28    at three intersections prior to making a U-turn. (Id. at 143-146.) Mr. Pesqueira testified that


                                                   - 16 -
     Case 4:18-cr-00032-JAS-EJM Document 44 Filed 10/05/18 Page 17 of 25



 1    there are no signs prohibiting U-turns at the T-intersection. (Id. at 145.) He testified that
 2    Tucson Auto Rentals is about 120 yards from where the traffic stop occurred. (Id. at 146.)
 3           Mr. Pesqueira then testified about the video of the route that he re-created. (Id. at
 4    148.) He used vehicles similar in height to the subject vehicles to demonstrate whether the
 5    defendant could see the clothes that the Border Patrol agents were wearing. (Id. at 148.) He
 6    testified that the vehicle which was portraying the defendant's vehicle passed the would-be
 7    Border Patrol vehicle at twenty-five miles per hour. (Id. at 153, 157.) The driver could only
 8    see a man dressed in black in the would-be Border Patrol vehicle. The government pointed
 9    out, and Mr. Pesqueria conceded, that Agent Bullock testified that the defendant passed his
10    vehicle slowly – it took about five seconds. (Id. at 155-156.) Mr. Pesqueira then described
11    the intersections that the defendant and the Border Patrol agents would have proceeded
12    through, as well as where the U-turn occurred. He testified that it would have been very
13    difficult for the defendant to "roll through the stop sign on Park Avenue" because traffic is
14    almost always heavy at that intersection. (Id. at 159.) He testified that he located the precise
15    location of the traffic stop because the GPS coordinates were specified in the Border Patrol
16    reports. (Id. at 160.) It took eight seconds to drive from the spot of the stop to Tucson Auto
17    Rentals. (Id.) He testified that his research revealed that Tucson Auto Rentals is a legitimate
18    business registered under the Department of State. (Id. at 161.)
19           On cross-examination, Mr. Pesqueira agreed that it is a traffic infraction in Arizona
20    to proceed through a stop sign without coming to a complete stop. (Id. at 163.) He disputed
21    whether it is a traffic infraction to fail to use a turn signal when making a turn at an
22    intersection; he testified that traffic had to be affected for it to be a violation. (Id.) He agreed
23    that failure to stop at stop signs and making abrupt turns could be considered evasive driving
24    behavior. (Id. at 164.) He conceded that he did not know how fast the defendant was going
25    when he passed the Tahoe. (Id. at 165.) He also agreed that he does not know how fast
26    either vehicle was traveling while the defendant was being pursued by the agents. (Id. at
27    166.) Based on the video he created, he believes the length of the pursuit - - from the honk
28    to the stop - - took about three-and-a-half minutes. (Id. at 171.)


                                                     - 17 -
     Case 4:18-cr-00032-JAS-EJM Document 44 Filed 10/05/18 Page 18 of 25



 1                                            DISCUSSION
 2           “The Fourth Amendment's prohibition against unreasonable searches and seizures
 3    extends to the investigatory stop of a vehicle.” United States v. Sigmond-Ballesteros, 285
 4    F.3d 1117, 1121 (9th Cir. 2002). The Fourth Amendment requires only reasonable suspicion
 5    in the context of investigative traffic stops. United States v. Lopez-Soto, 205 F.3d 1101,
 6    1105 (9th Cir. 2000). “‘Reasonable suspicion is formed by specific articulable facts which,
 7    together with objective and reasonable inferences, form the basis for suspecting that the
 8    particular person detained is engaged in criminal activity.’” Lopez-Soto, 205 F.3d at 1105.
 9           The reasonable-suspicion standard is not a particularly high threshold to reach.
             Although a mere hunch is insufficient to justify a stop, the likelihood of
10           criminal activity need not rise to the level required for probable cause, and it
             falls considerably short of satisfying a preponderance of the evidence standard.
11            Reasonable suspicion is a commonsense, nontechnical conception that deals
             with the factual and practical considerations of everyday life on which
12           reasonable and prudent men, not legal technicians, act.
13    United States v. Valdes-Vega, 738 F.3d 1074 (9th Cir. 2013) (internal quotations and
14    citations omitted).
15           In reviewing a determination of reasonable suspicion, a court must look at the "totality
16    of the circumstances" surrounding the stop. Sigmond-Ballesteros, 285 F.3d at 1121;
17    Valdes-Vega, 738 F.3d at 1078. The approach "allows officers to draw on their own
18    experience and specialized training to make inferences from and deductions about the
19    cumulative information available to them that might well elude an untrained person."
20    Valdes-Vega, 738 F.3d at 1078. "It also precludes a ‘divide and conquer analysis’ because
21    even though the suspect's acts was perhaps innocent in itself . . . taken together, they may
22    warrant further investigation.” (Id.)
23           Officers on roving border patrols, like the one at issue here, may conduct “brief
24    investigatory stops” without violating the Fourth Amendment “if the officer’s action is
25    supported by reasonable suspicion to believe that criminal activity may be afoot.” United
26    States v. Arvizu, 534 U.S. 266, 273 (2002). However, “[a]s federal officers, Border Patrol
27    agents are limited to their statutory powers.” United States v. Juvenile Female, 566 F.3d
28    943, 948 (9th Cir. 2009); see Ortiz v. U.S. Border Patrol, 39 F. Supp.2d 1321, 1326 (D.N.M.


                                                  - 18 -
     Case 4:18-cr-00032-JAS-EJM Document 44 Filed 10/05/18 Page 19 of 25



 1    1999) ("Border Patrol agents are not general law enforcement officers. Instead, . . . their
 2    authority and duties are circumscribed by statute and limited in scope."); United States v.
 3    Santa Maria, 15 F.3d 879, 881 (9th Cir. 1994) ("Section 1327(a)(3) only authorizes the
 4    Border Patrol to have access to private lands, but not dwellings, for the purpose of patrolling
 5    the border to prevent the illegal entry of aliens into the United States."); United States v.
 6    Diamond, 471 F.2d 771, 773 (9th Cir. 1973) ("[C]ustoms agents are not general guardians
 7    of the public peace, as are state and local police. Their powers . . . to search and arrest
 8    persons are limited by statute.").     "To hold otherwise would grant Border Patrol agents
 9    unfettered discretion to investigate suspected violations of any and all cognizable criminal
10    laws[;] it would, in effect, give to the Border Patrol the general police power that the
11    Constitution reserves to the States." Juvenile Female, 566 F.3d at 948.
12           Here, the Border Patrol agents clearly had the statutory authority to investigate alien
13    smuggling. However, as discussed below, the agents did not have a reasonable suspicion that
14    the defendant was engaged in alien smuggling. The more difficult issue is whether the
15    Border Patrol agents had the authority to conduct a stop based solely on state traffic
16    infractions when they had no intention of ever issuing a traffic citation. As discussed below,
17    the Court concludes that the agents had the authority to conduct a stop based on traffic
18    infractions because they were cross-certified as state law enforcement officers. The Court
19    also concludes that the stop was lawful based on the traffic infractions observed by the
20    agents, regardless of whether the agents intended to issue a citation. As such, the Court
21    recommends that the motion to suppress evidence be denied.
22    A.     There was no reasonable suspicion of alien smuggling.
23           In the context of Border Patrol stops, the factors to be considered in determining
24    whether "reasonable suspicion" exists to justify stopping a vehicle include: (1) the
25    characteristics of the area; (2) the proximity to the border; (3) usual patterns of traffic and the
26    time of day; (4) previous alien or drug smuggling in the area; (5) behavior of the driver,
27    including attempts to evade officers; (6) appearance or behavior of passengers; (7) model and
28    appearance of the vehicle; and (8) officer experience. United States v. Garcia-Barron, 116


                                                    - 19 -
     Case 4:18-cr-00032-JAS-EJM Document 44 Filed 10/05/18 Page 20 of 25



 1    F.3d 1305, 1307 (9th Cir. 1997). Not all of these factors must be present or highly probative
 2    in every case to justify reasonable suspicion. United States v. Brignoni-Ponce, 422 U.S.
 3    873, 885 (1975).
 4           In the case at hand, the government argues that there was reasonable suspicion of alien
 5    smuggling because Border Patrol agents had information of such activity at the park; the
 6    defendant attempted to evade the agents; and the vehicle the defendant was driving was
 7    rented from a company that regularly rents vehicles to alien smugglers. The defense points
 8    out that this stop did not occur near the border, the agents did not have any specific
 9    information about alien smuggling on the date in question, the agents did not see anyone
10    enter or exit the defendant's vehicle, and the rental company is a legitimate business catering
11    to low income individuals.
12           The Court concludes that the stop was based on a hunch and not on a reasonable
13    suspicion of alien smuggling. The traffic stop did not occur near the border or in an area
14    notorious for alien smuggling, the agents only had general information about undocumented
15    individuals at this park, and agents did not observe anyone enter or exit the vehicle or anyone
16    concealed in the vehicle. The only factor arguably weighing in the government's favor is the
17    defendant's purported attempts to elude law enforcement. But it is not even clear whether
18    the defendant actually knew that the agents were law enforcement. For these reasons, the
19    Court concludes that there was no reasonable suspicion for the stop based on alien
20    smuggling.
21    B.     The agents had the authority to perform a stop for traffic infractions and there
             was a reasonable suspicion for the stop.
22
             As discussed above, Border Patrol agents do not have the unfettered discretion to
23
      investigate suspected violations of any and all cognizable criminal laws. See Juvenile
24
      Female, 566 F.3d at 948. Rather, Border Patrol agents are limited to their statutory powers.
25
      (Id.) The government does not assert that there is any federal statutory authority for Border
26
      Patrol agents to perform a vehicle stop for state traffic infractions. But the government
27
      argues that the State of Arizona provided these specific Border Patrol agents with the
28
      authority to perform such a stop when they cross-certified these agents under A.R.S.

                                                  - 20 -
     Case 4:18-cr-00032-JAS-EJM Document 44 Filed 10/05/18 Page 21 of 25



 1    13-3875.
 2           As set forth below, A.R.S. 13-3875 permits the sheriff of each county in Arizona to
 3    cross-certify federal agents as peace officers who possess all the law enforcement powers as
 4    state officers. A.R.S. 13-3875 provides as follows:
 5           A.     The sheriff of each county shall develop and adopt a policy on
             cross-certification of federal peace officers, including whether
 6           cross-certification shall be permitted in that county.
 7           B.      A federal peace officer who is employed by an agency of the United
             States and who has completed the basic training curriculum for the officer's
 8           agency shall possess and exercise all law enforcement powers of peace officers
             in this state for one year, including, if directed by the officer's employer, the
 9           capability to enforce the criminal laws of this state if the federal peace officer:
10                  1. Submits to the sheriff a written request for certification as a peace
                    officer in this state.
11
                    2. Submits evidence that the officer has been certified as a federal
12                  peace officer, is authorized by federal law to engage in or supervise the
                    prevention, detection, investigation or prosecution of a violation of
13                  federal law and is authorized by federal law to make arrests, serve warrants
                    and carry firearms.
14
             C.      Each federal peace officer who requests cross-certification may submit
15           to the sheriff a written request for certification as a peace officer in this state
             pursuant to subsection B. The cross-certification remains in effect for one year
16           from the date on which the certification was authorized by the sheriff.
17           D.      Neither the state nor any political subdivision is liable for any acts or
             failure to act by a federal peace officer.
18
             E.      The Arizona peace officer standards and training board shall maintain
19           records of all federal peace officers who are certified as peace officers in this
             state.3
20
      A.R.S. 13-3875.
21
             In the case at hand, Border Patrol Agent Hermansen sent a letter dated March 1, 2017
22
      to Pima County Sheriff Napier requesting the cross-certification of sixty Border Patrol
23
24
             3
25              Mr. Lane testified that AZPOST does not have a copy of Sheriff Napier’s March 10,
      2017 letter as is required by ARS 13-3875(E). However, Mr. Lane also explained that the
26    absence of that letter does not mean that the Border Patrol agents were not cross-certified.
      AZPOST is merely a document custodian and it is solely up to the sheriff to grant cross-
27
      certification. And he also testified that these cross-certification letters are purged after the
28    one-year cross-certification period expires, which, here, was on March 17, 2018 (six months
      after the subpoena was issued to AZPOST).

                                                   - 21 -
     Case 4:18-cr-00032-JAS-EJM Document 44 Filed 10/05/18 Page 22 of 25



 1    agents. (Def. Ex. 53 at Bates #58-60.) In a letter dated March 10, 2017, Sheriff Napier
 2    granted the request and cross-certified the listed Border Patrol agents as Arizona Peace
 3    Officers. (Def. Ex.53 at Bates #57.) The cross-certification was effective for one year from
 4    the date of Sheriff Napier's letter. Agent Bullock was one of those agents cross-certified and
 5    that cross-certification was effective on March 31, 2017, the date of the traffic stop. (Id.)
 6             At first blush, it appears odd that a state could enlarge the powers of a federal agent
 7    and/or agency. However, the defense has not cited to, and this Court has not found, any
 8    authority to support an argument that the Constitution or any federal law expressly prohibits
 9    states from sharing their authority with federal agents. In fact, the lawfulness of a state
10    sharing its authority with federal agents is supported by the limited case law addressing this
11    issue.
12             In United States v. Samuels, 2004 WL 2823079 (S.D.N.Y. 2004), agents with the
13    Drug Enforcement Administration ("DEA") stopped the defendant for a traffic infraction and
14    found marijuana in the trunk of the vehicle. Samuels, 2004 WL 2823079, at *1-2. The
15    defendant moved to suppress this evidence arguing that New York law does not authorize
16    DEA agents to make warrantless arrests for traffic violations. (Id. at *2.) The court denied
17    the motion to suppress because New York law provided DEA agents the power to act as
18    peace officers, which included the power to make warrantless arrests for traffic infractions.
19    (Id. at *3.) The court noted that New York law expressly granted twenty-two types of federal
20    law enforcement officials the power to make arrests based on state law. (Id). Thus, the court
21    concluded that the traffic stop did not violate the Fourth Amendment because the DEA agent
22    had the authority under state law to stop the defendant's vehicle for a traffic infraction. (Id.)4
23             Samuels is obviously very similar to the case at hand. To be sure, unlike in Samuels,
24
               4
25             A similar conclusion was reached in Evans v. Solomon, 681 F. Supp.2d 233
      (E.D.N.Y. 2010). In that case, the defendant argued that the U.S. Park Police had no
26    authority to stop him, search him, and issue traffic citations on a New York City street.
      Evans, 681 F. Supp.2d at 241. The court found that New York state law expressly provided
27
      the U.S. Park Police (and other federal agencies) with the powers of state peace officers,
28    including the authority to stop a motorist for a traffic infraction and issue a citation. (Id. at
      241-242.)

                                                    - 22 -
     Case 4:18-cr-00032-JAS-EJM Document 44 Filed 10/05/18 Page 23 of 25



 1    Arizona law does not expressly grant federal law enforcement agencies with the power of
 2    state peace officers. However, Arizona law does provide a mechanism for local sheriffs to
 3    grant state peace officer status to federal agents, specifically, A.R.S. 13-3875. Pursuant to
 4    this state statute, Sheriff Napier bestowed peace officer status on Border Patrol Agent
 5    Bullock three weeks prior to the traffic stop. As a result, Agent Bullock had the authority
 6    under Arizona state law to stop the defendant for a traffic infraction.
 7           The defense argues that Sheriff Napier's grant of peace officer status to the Border
 8    Patrol agents was deficient because the Border Patrol did not fully comply with A.R.S.
 9    13-3875 by proving that the agents: (1) completed the basic training curriculum for the
10    officers' agency; (2) have been certified as federal peace officers and are authorized by
11    federal law to engage in or supervise the prevention, detection, investigation or prosecution
12    of a violation of federal law; and (3) are authorized by federal law to make arrests, serve
13    warrants and carry firearms. The defense has not demonstrated that the Border Patrol and/or
14    Sheriff Napier failed to comply with A.R.S. 13-3875. For instance, the defense did not offer
15    evidence that the Border Patrol agents lacked the federal law enforcement powers which are
16    prerequisites to cross-certification under A.R.S. 13-3875. Nor did the defense present
17    evidence from the Pima County Sheriff's Department that would show that the
18    cross-certification was defective under state law. Moreover, even if the cross-certification
19    was somehow defective under state law, suppression would not be warranted because the
20    Border Patrol agents relied in good faith on the validity of the cross-certification under ARS
21    13-3875; thus, the agents reasonably believed that they possessed all the powers of state
22    peace officers, including the power to stop a vehicle for traffic infractions. See Illinois v.
23    Krull, 480 U.S. 340, 349-350 (1987) (exclusionary rule does not apply when there is good
24    faith reliance on a state statute later declared unconstitutional).
25           Additionally, contrary to the defense's contention, the fact that Agent Bullock never
26    intended to exercise his authority under state law and issue a citation for a traffic infraction
27    does not mean that the stop was unlawful, provided there was a legal basis for the stop. See
28    Whren v. United States, 517 U.S. 806, 813 (1996) (the constitutional reasonableness of


                                                   - 23 -
     Case 4:18-cr-00032-JAS-EJM Document 44 Filed 10/05/18 Page 24 of 25



 1    traffic stops does not depend on the actual motivations of the individual officers involved).
 2    The Ninth Circuit has held that Whren requires that "the officers have reasonable suspicion
 3    to stop a driver for traffic infractions, not that the officers issue citations." United States v.
 4    Willis, 431 F.3d 709, 717 (9th Cir. 2005). "Indeed, in Whren, the plainclothes officer who
 5    stopped the defendant for a traffic infraction testified that ‘he did not intend to issue a ticket
 6    to the driver for stopping too long at the stop sign, but he wished to stop the [vehicle] to
 7    inquire why it was obstructing traffic and why it sped off without signaling in a school area.'"
 8    Willis, 431 F.3d at 717 n. 8 (quoting United States v. Whren, 53 F.3d 371, 373 (D.C. Cir.
 9    1995), aff'd 517 U.S. 806 (1996)). Thus, the fact that the agents never intended to issue a
10    traffic citation to the defendant does not, in itself, render the stop unlawful.
11           The defense also argues that Whren leaves the door open for a court to invalidate
12    reasonable searches and seizures when there is extraordinary evidence of pretext. [Doc. 43
13    at 3.] The defense seizes on the Supreme Court's comment in Whren that the facts of that
14    case made it a "run-of-the-mine case," which presupposes that there is some set of cases
15    where a search and seizure cannot be justified on reasonable suspicion. However, the Ninth
16    Circuit has rejected that argument for two reasons. See United States v. Ibarra, 345 F.3d 711
17    (9th Cir. 2003). First, Whren foreclosed the possibility that a search or seizure may be
18    invalidated solely because of the subjective intentions of the officer. Ibarra, 345 F.3d at
19    714. Second, "the only set of cases the Supreme Court identified in Whren where probable
20    cause alone did not justify a search or seizure were those cases where ‘search or seizures
21    [were] conducted in an extraordinary manner, usually harmful to an individual's privacy or
22    even physical interests - such as, for example, seizure by means of deadly force,
23    unannounced entry into a home, entry into a home without a warrant, or physical penetration
24    of the body.'" (Id. at 715) (quoting Whren, 517 U.S. at 818.). Therefore, “it was this
25    category of cases to which the Supreme Court referred to as not ‘run-of-the-mine.’” (Id.)
26           In the case at hand, the traffic stop was not conducted in "an extraordinary manner."
27    Indeed, the stop was akin to the pre-textual traffic stop in Whren. As such, the Court rejects
28    the defense argument that his is not a "run-of-the-mine" case. Thus, if the traffic stop was


                                                    - 24 -
     Case 4:18-cr-00032-JAS-EJM Document 44 Filed 10/05/18 Page 25 of 25



 1    lawful, then evidence obtained as a result of that stop (i.e., the gun) is admissible in this
 2    federal prosecution regardless of whether the agents intended to issue a traffic citation.
 3           Agent Bullock obviously needed to have a reasonable suspicion of a traffic infraction
 4    in order for the stop to be lawful under the Fourth Amendment. The Court finds that the
 5    credible and unrefuted testimony of Agent Bullock and Mr. Hermansen establishes a
 6    reasonable suspicion of several traffic infractions, specifically, speeding and failure to
 7    completely stop at stop signs. Because this traffic stop was lawful under the Fourth
 8    Amendment, the evidence obtained as a result of that stop is admissible. Accordingly, it is
 9    recommended that the motion to suppress evidence be denied.
10           Pursuant to 28 U.S.C. § 636(b) and Rule 59(b)(2) of the Federal Rules of Criminal
11    Procedure, any party may serve and file written objections within fourteen (14) days after
12    being served with a copy of this Report and Recommendation. No reply shall be filed unless
13    leave is granted from the District Court. If objections are filed, the parties should use the
14    following case number: CR 18-00032-TUC-JAS.
15           Failure to file timely objections to any factual or legal determination of the Magistrate
16    Judge in accordance with Fed. R. Crim. P. 59 may result in waiver of the right of review.
17           DATED this 5th day of October, 2018.
18
19
20
21
22
23
24
25
26
27
28


                                                  - 25 -
